Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 USC 102(a)(1) as being anticipated by Georgy et al. US 2016/0252354.


     As to claim 1, Georgy teaches a system for post-processing global navigation satellite system (GNSS) data to enhance position accuracy, comprising (see fig.1): a processor108/102; memory storing a GNSS data file 110/104; a first set of code executed by the processor to provide a position, velocity, and time (PVT) application (esp. c.f. [0048]), wherein the PVT application processes the GNSS data file with a forward run to generate a first forward run position file (esp. c.f. [0053]); a second set of code executed by the processor to provide a mirror time application modifying the GNSS data file to generate a mirrored GNSS data file ([0053, 0056]), wherein the PVT application processes the mirrored GNSS data file with a forward run to generate a second forward run position file (esp. c.f. [0056]); and a third set of code executed by the processor to provide a combiner application combining the first and second forward run position files 
     As to claim 14, Georgy teaches a method of post-processing global navigation satellite system (GNSS) data to enhance position accuracy (see fig.1), comprising: generating a first forward run position file by performing forward processing (FP) of a GNSS data file ([0048]), wherein the first forward run position file includes first position data at a plurality of epochs ([0053]); reading the GNSS data file to obtain measurements at the plurality of epochs ([0053]); reversing the plurality of epochs and modifying the GNSS data file including the measurements at the plurality of epochs to generate a mirrored GNSS data file ([0056, 0006-0009], fig.21, 23); generating a second forward run position file by performing the FP of the mirrored GNSS data file ([0056, 0006-0009], fig.21, 23 ), wherein the second forward run position file includes second position data at the plurality of epochs (see figs.21 and 23); and combining the first and second forward run position files to generate a final position file including position data based on the first and second position data at each of the plurality of epochs (see fig.24 and [0126, 0151]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claims 2-4 and 15-17 are rejected under 35 USC 103(a) as being unpatentable over Georgy et al. US 2016/0252354.
 
     As to claim 2, Georgy teaches the system of claim 1. Georgy doesn’t expressly teach wherein the GNSS data file includes a GNSS file from a base and a GNSS file from a rover. However, please N.B., the configuration recited regarding base/rover setup is a routine configuration. It would be obvious to a skilled artisan to modify Georgy to comprise the configuration recited as it is a well-known configuration in the GNSS art.       As to claim 3, Georgy teaches the system of claim 1. Georgy doesn’t expressly teach wherein the GNSS data file and the mirrored GNSS data file are Receiver Independent Exchange Format (RINEX) files. However, RINEX files are a routine file format in the GNSS art. It would be obvious to modify Georgy to comprise RINEX files because they are a routine file format in the art. 
     As to claim 4, Georgy teaches the system of claim 1. Georgy doesn’t expressly teach wherein the PVT application is a forward-only PVT application. However, forward only, backward only, and a combination of forward and backward PVT applications are the routine configurations in the art. It would be obvious to modify Georgy by comprising forward-only PVT application as it is one of the routine configurations in the GNSS art.      As to claim 15, Georgy teaches the system of claim 14. Georgy doesn’t expressly teach wherein the GNSS data file includes a GNSS file from a base and a GNSS file from a rover. However, please N.B., the configuration recited regarding base/rover setup is a routine configuration. It would be obvious to a skilled artisan to modify Georgy to comprise the configuration recited as it is a well-known configuration in the GNSS art.       As to claim 16, Georgy teaches the system of claim 14. Georgy doesn’t expressly teach wherein the GNSS data file and the mirrored GNSS data file are Receiver Independent Exchange Format (RINEX) files. However, RINEX files are a routine file format in the GNSS art. It would be obvious to modify Georgy to comprise RINEX files because they are a routine file format in the art. 
     As to claim 17, Georgy teaches the system of claim 14. Georgy doesn’t expressly teach wherein the PVT application is a forward-only PVT application. However, forward only, backward only, and a combination of forward and backward PVT applications are the routine configurations in the art. It would be obvious to modify Georgy by comprising forward-only PVT application as it is one of the routine configurations in the GNSS art. 
Claim Objections
     Claims 5-8, 9-13, and 18-20 comprise novel subject matter in particular with regards to the concept of measurement epochs of the GNSS data file in reverse order.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.


/Bo Fan/
Examiner, Art Unit 3646